Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00022-CV

                               IN THE MATTER OF P.A.R., a Juvenile

                         From the County Court at Law, Medina County, Texas
                                        Trial Court No. 1753
                               Honorable Vivian Torres, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 3, 2015

APPEAL DISMISSED

           Appellant’s attorney has filed a Motion For Non-Suit, asking this court to “enter a dismissal

and non-suit this cause number.” A “non-suit” is not the appropriate pleading to file in an appeal.

See TEX. R. APP. P. 42.1 (voluntary dismissal in civil cases “On Motion or By Agreement”).

Nevertheless, we GRANT the requested relief and this appeal is dismissed.


                                                     PER CURIAM